Peter M. Daly, J.
Petitioner, T. Vincent Quinn, one of two candidates for the public office of District Attorney of the County of Queens at the primary election for the enrolled and registered voters of the Democratic party, held pursuant to law on September 13,1955, has, by petition dated September 22, 1955, instituted this proceeding pursuant to the provisions of section 330 of the Election Law.
In the order to show cause, dated September 22, 1955, which initiated this proceeding the petitioner asks that the court direct ‘ ‘ An examination and inspection of all the ballots of all of the Election Districts of the County of Queens cast in the Primary Election of September 13, 1955, for the Democratic nomination for the public office of District Attorney of Queens County * * * and/or * * * A reeanvass and/or correction of errors in the canvass of such ballots and/or the correction of errors in the performance of the duties imposed by law on said Inspectors and said Board of Elections and County Board of Canvassers; and/or * * * A review of the action of the Inspectors of the Primary Election * * * for the purpose of determining such questions as may arise with respect to protested, wholly blank and void ballots shown upon the statement of the canvass in all of the Election Districts and any other voters’ ballots protested or otherwise, in each of said Election Districts; and/or * * * The production before this Court by the said Board of Elections and County Board of Canvassers of all protested, wholly blank and void ballots and other ballots that may be shown upon the statement of the canvass of the Election Districts of the County of Queens’, as well as those contained in the ballot boxes, if any, and the production of said ballot boxes containing all of said ballots, as well as the statements filed with them, of all of the Election Districts in the County of Queens and more particularly ’ ’ certain described and designated election districts, and for incidental relief.
The respondent Frank D. O’Connor, who was named the successful candidate at such primary election by the respondents comprising the Board of Elections of the City of New York and the County Board of Canvassers of the County of Queens, *678has no objection to so much of the application as seeks an examination, inspection and canvass of all the ballots of all the election districts in the County of Queens cast in the primary election in question for the Democratic nomination of District Attorney of Queens County. His objection is only to the alternative relief sought by petitioner as stated in subdivision “ (d) ” of the order to show cause and subdivision “ B ” of the prayer for relief set forth in the petition, to wit, the recanvass and inspection of only such ballots “ as are or may be specified by petitioner.”
Since the application is thus unopposed to the extent indicated, and the court is of the opinion that the mistakes which petitioner claims to have been made by the election officials are of such a nature that only a recanvass of all the ballots cast in the entire county would be fair and just to both candidates, his application is granted to that extent, upon his compliance with all conditions required by law.
The court will confer in chambers with counsel for both candidates and a representative of the Board of Elections on Friday, September 30, 1955, at 2:00 p.m., with respect to the procedure to be followed and which will be. embodied in the order which will be settled on one day’s notice.